Citation Nr: 0305770	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  97-22 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for dermatitis. 

3.  Entitlement to a disability evaluation in excess of 10 
percent for patellofemoral syndrome and patellar tendonitis 
of the right knee.

4.  Entitlement to a disability evaluation in excess of 10 
percent for hemorrhoids. 

5.  Entitlement to a disability evaluation in excess of zero 
percent for costochondritis.   

(The issues of entitlement to service connection for a 
cervical spine disability and entitlement to service 
connection for a psychiatric disorder as secondary to the 
service-connected right knee disability and costochondritis 
and will be the subject of a later decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from November 1985 to 
November 16, 1989.  He also served from November 17, 1989 to 
June 1, 1992 but his discharge for this time period was 
determined by an unappealed December 1993 administrative 
decision to have been issued under dishonorable conditions, 
barring most VA benefits based on that period, but allowing 
VA health care for any disabilities service-connected on the 
basis of that period.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in July 1996 and July 
1998 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.  

The Board is undertaking additional development with respect 
to the issues of entitlement to service connection for a 
cervical spine disability and a psychiatric disorder as 
secondary to the service-connected right knee disability and 
costochondritis pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9 (a)(2)).  When the additional development is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903)).  After giving notice and reviewing the 
appellant's response to the notice, the Board will prepare a 
separate decision addressing these issues.


FINDINGS OF FACT

1.  The veteran's right shoulder disability is not related to 
active duty and was first manifest several years after 
service.   

2.  The veteran's dermatitis is not related to active duty 
and was first manifest several years after service.   

3.  The service-connected patellofemoral syndrome and 
patellar tendonitis of the right knee are principally 
manifested by complaints of pain and objective findings of 
tenderness over the patella, mild atrophy of the right 
quadriceps muscle, and mild crepitus; there are no objective 
findings of instability, limitation of motion, or 
degenerative joint disease.    

4.  From October 8, 1997 to October 14, 1998, the service-
connected hemorrhoids were principally manifested by 
complaints of pain, bleeding, and frequent recurrences 
without objective evidence of secondary anemia or fissures.

5.  From December 1, 1998 to September 6, 1999, the service-
connected hemorrhoids were principally manifested by 
complaints of pain, persistent bleeding, and fissures.  

6.  From November 1, 1999, the service-connected hemorrhoids 
are principally manifested by complaints of pain, 
intermittent bleeding, and itching; there is no objective 
evidence of persistent bleeding and secondary anemia or 
fissures.

7.  Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards for evaluating the service-
connected hemorrhoids.  

8.  The service-connected costochondritis is principally 
manifested by complaints of pain and findings of tenderness 
over the right ribcage without evidence of removal of a rib 
or resection of a rib without regeneration. 


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (2002).

2.  Dermatitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (2002).

3.  The criteria for a disability evaluation in excess of 10 
percent for the service-connected patellofemoral syndrome and 
patellar tendonitis of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2002). 

4.  From October 8, 1997 to October 14, 1998 and from 
November 1, 1999, the criteria for a disability evaluation in 
excess of 10 percent for hemorrhoids have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.114, Diagnostic Code 7336 
(2002). 

5.  From December 1, 1998 to September 6, 1999, the criteria 
for a disability evaluation in excess of 20 percent for 
hemorrhoids have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2002).

6.  An extraschedular disability rating for the service-
connected hemorrhoids is not warranted.  38 C.F.R. § 3.321(b) 
(2002).

7.  The criteria for entitlement to a disability evaluation 
in excess of zero percent for costochondritis have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.§ 4.71a, 
Diagnostic Code 5297 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims, and that the requirements of the VCAA have 
in effect been satisfied.

The veteran's service medical records are associated with the 
claims folder.  The veteran was afforded VA examinations in 
1996, 1998, and 2002 to determine the nature and severity of 
his service-connected hemorrhoids, right knee disability, and 
costochondritis.  The Board notes that the veteran's 
representative argues that the duty to assist the veteran was 
not fulfilled with respect to the service connection claims 
because the VA did not afford the veteran a VA examination of 
the claimed disabilities.  The Board finds that the duty to 
assist the veteran was fulfilled even though the veteran was 
not afforded VA examinations of his right shoulder and 
dermatitis and medical opinions as to etiology of these 
disabilities were not obtained.  The Board finds that in this 
case, under the VCAA, VA examinations were not necessary 
since there is no credible evidence of disease or injury in 
service with which to associate the claimed disabilities.  
Review of the record as a whole, and the specific comment in 
the VA outpatient treatment record of June 12, 2002, indicate 
the veteran is not a combat veteran; his assertions as to 
disease or injury in service are not entitled to the special 
consideration afforded by 38 U.S.C.A. § 1154(b) (West 2002).   

Pertinent VA treatment records and private medical records 
are associated with the claims folder.  The veteran and his 
representative have been provided with a statement of the 
case and supplemental statements of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claims, and essentially notify them of the evidence 
needed by the appellant to prevail on the claims.  In letters 
dated in May 1997, August 1997, September 1997, October 1997, 
March 1999, and December 1999, and in the statements of the 
case and supplemental statements of the case, the RO notified 
the veteran of the evidence that was considered and of the 
evidence needed to substantiate his claims.  The RO offered 
to assist him in obtaining any relevant evidence.  These 
letters and documents gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  The VA notified 
the veteran and the veteran's representative of the 
information and any medical or lay evidence, not previously 
submitted, that is necessary to substantiate the claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the appellant in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Pertinent Criteria

Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002). 

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002). 

Secondary service connection shall be awarded when a 
disability is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2002). 

Disability ratings 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2002). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2002). 

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2002).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2002).  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
affected joints.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  38 C.F.R. § 4.59 (2002).

Rating criteria for knee disabilities

Under Diagnostic Code 5257, other impairment of the knee: 
recurrent subluxation or lateral instability, a 10 percent 
disability evaluation requires slight recurrent subluxation 
or lateral instability.  A 20 percent evaluation requires 
moderate recurrent subluxation or lateral instability.  A 30 
percent evaluation requires severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2002).

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2002).  
Under Diagnostic Code 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees warrants a 10 percent 
rating, limitation of flexion to 30 degrees warrants a 20 
percent evaluation and limitation of flexion to 15 degrees 
warrants a 30 percent evaluation, the highest schedular 
evaluation under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2002).

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261. 

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II (2002).

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disabilities.  See 
VAOPGCPREC 23-97.  VA General Counsel held in VAOPGCPREC 23-
97 that a veteran who has arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, provided that any separate rating must be based upon 
additional disability.  When a knee disorder is already rated 
under Diagnostic Code 5257, the veteran must also have 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261 in order to obtain a separate rating for arthritis.  
If the veteran does not at least meet the criteria for a 
zero-percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned. 

In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.  In the 
alternative, a compensable rating may be granted by virtue of 
38 C.F.R. § 4.59.

Rating criteria for hemorrhoids

Under the provisions of Diagnostic Code 7336, hemorrhoids, 
internal or external, a noncompensable evaluation is assigned 
for mild or moderate hemorrhoids.  A 10 percent disability 
rating is warranted for large or thrombotic irreducible 
hemorrhoids, with excessive redundant tissue.  A 20 percent 
disability evaluation is assigned for hemorrhoids with 
persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2002).

Rating criteria for costochondritis
 
Under Diagnostic Code 5297, removal of ribs, removal of 
one rib or resection of two or more ribs without 
regeneration warrants a 10 percent disability rating.  
A 20 percent rating requires removal of two ribs.  
Removal of three or four ribs warrants a 30 percent 
rating.  A 40 percent rating is assigned for removal of 
five or six ribs.  Removal of more than six ribs 
warrants a 50 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5297 (2002).  

The rating for rib resection or removal is not to be 
applied with ratings for purulent pleurisy, lobectomy, 
pneumonectomy or injuries of pleural cavity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5297, Note 1.  However, rib 
resection will be considered as rib removal in 
thoracoplasty performed for collapse therapy or to 
accomplish obliteration of space and will be combined 
with the rating for lung collapse, or with the rating 
for lobectomy, pneumonectomy or the graduated ratings 
for pulmonary tuberculosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5297, Note 2.   


Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

1.  Entitlement to service connection for a right shoulder 
disability

The veteran contends that he incurred a right shoulder 
disability in service.  There is current medical evidence of 
a right shoulder disability.  VA treatment records dated in 
May 1997 and September 1997 indicate that the veteran had 
complaints of chronic shoulder pain.  A November 1997 VA 
examination report notes that the veteran reported having 
pain, numbness and paresthesia in the right upper extremity.  
Examination revealed full, pain-free range of motion of the 
right shoulder.  A right shoulder disability was not 
diagnosed.  However, an April 1998 chiropractic evaluation 
report notes that the veteran reported that the onset of the 
right shoulder pain was in 1986.  The diagnosis was primary 
severe sprain/strain of the right shoulder musculature due to 
the right sternoclavicular separation.  

A June 1998 VA treatment record reveals that the veteran had 
possible rotator cuff pathology secondary to the right 
shoulder girdle instability.  A June 1998 VA physical therapy  
treatment record indicates that the veteran had complaints of 
right shoulder cuff pain.  It was noted that the veteran 
suffered numerous injuries to the neck, low back, right knee, 
and dislocation of the right sternoclavicular joint secondary 
to a motor vehicle accident in 1989.  The assessment was 
impingement syndrome at the right shoulder secondary to the 
motor vehicle accident.   

An October 1998 VA Magnetic Resonance Imaging (MRI) report 
indicates that the findings were suggestive of mild 
tendinosis of the rotator cuff tendon; there was no evidence 
of a tear or findings suggestive of a tear of the anterior 
glenoid labrum.  A February 1999 VA treatment record 
indicates that the veteran originally injured his right 
shoulder in a motor vehicle accident in 1989 and the 
diagnosis at that time was dislocation of the 
sternoclavicular joint.  It was noted that since that time, 
the veteran had had pain and loss of function in the right 
shoulder.  E.C. Medical Center treatment records dated in 
August 2000 indicate that the veteran had a long history of 
shoulder instability on the right.  The veteran underwent a 
right shoulder arthroscopy with open reconstruction.  The 
postoperative diagnosis was right shoulder multidirectional 
instability.  A July 2001 VA treatment record reveals that 
the veteran had chronic pain of the right shoulder ever since 
a motor vehicle accident in 1989.      

There is no medical evidence of a right shoulder disability 
in service.  Service medical records show that upon 
examination in June 1985, June 1989, and April 1992, 
examination of the upper extremities, including the right 
shoulder, was normal.  The examination reports do not reflect 
a diagnosis of a right shoulder disability.  There are no 
notations in the service medical records of any complaints 
pertinent to the right shoulder.  A January 1989 service 
medical record refers to pain in the left shoulder with 
rotation.  Muscle strain was diagnosed.     

The medical evidence of record shows that the veteran's 
current right shoulder disability was not incurred in service 
and was first manifested many years after active service.  As 
noted above, the service medical records do not reflect a 
diagnosis of a right shoulder disability.  The record shows 
that the veteran first had complaints of right shoulder pain 
in 1997, several years after separation from his first period 
of service.  The Board finds that the contemporaneous medical 
records outweigh the veteran's assertion of a 1989 right 
shoulder injury.  

The Board notes that the VA treatment records and the April 
1998 chiropractic evaluation report note that the veteran 
sustained the right shoulder disability due to a motor 
vehicle accident in 1989.  The Board notes that the service 
medical records do not reflect that the veteran was in a 
motor vehicle accident in 1989.  As noted above, the service 
medical records do not reflect any findings or diagnosis of a 
right shoulder disability.  The veteran's right shoulder was 
normal upon service separation examinations in 1989 and 1992.  
It is clear that the treating physicians and the chiropractor 
merely recorded the veteran's statement as to the etiology of 
the right shoulder disability.  The physicians' statements 
are based upon the rejected history furnished by the veteran; 
the statements accordingly have no probative value.  See 
Reonal  v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is 
not bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant).  See also 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Elkins v. Brown, 
5 Vet. App. 474, 478 (1993).  There is no credible evidence 
in the claims folder which shows that the veteran sustained a 
right shoulder injury in a motor vehicle accident in 1989.    

In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), the 
Federal Circuit indicated that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's active service and the 
disability.  In the present case, the veteran has not 
submitted evidence of a connection between his period of 
active service and his right shoulder disability.  The 
medical evidence of record does not demonstrate a 
relationship between the right shoulder disability and a 
proven disease or injury that occurred during active service.   
     
Therefore, for the reasons discussed above, the Board finds 
that service connection for a right shoulder disability is 
not warranted, since there is no credible evidence of a right 
shoulder injury during active service.  The Board concludes 
that the preponderance of the evidence of record is against 
the veteran's claim for service connection for a right 
shoulder disability.  The claim is therefore denied.


2.  Entitlement to service connection for dermatitis

The veteran contends that he has dermatitis which was 
incurred in service.  There is current medical evidence of 
dermatitis.  A September 1997 medical records reflects a 
diagnosis of dermatitis.  VA treatment records dated in 
January 1999, February 1999, and January 2002 VA treatment 
records reflect diagnoses of chronic dermatitis.  

Service medical records show that upon examinations in June 
1985, June 1989, and April 1992, the veteran's skin was 
normal.  The service medical records show that in August 
1988, tinia cruris was diagnosed.  In March 1988 and February 
1989, pseudofolliculitis barbae was diagnosed.  

The medical evidence of record shows that the dermatitis was 
not incurred in service and first manifested many years after 
active service.  The record shows that dermatitis was 
diagnosed in 1997, several years after separation from 
service.  There is no competent evidence of record that 
relates the dermatitis to the veteran's period of service.  

The Board acknowledges that pseudofolliculitis barbae was 
diagnosed in service in 1988 and 1989.  However, the Board 
also points out that in a July 1998 rating decision, service 
connection was granted for pseudofolliculitis.    

In Boyer, supra, the Federal Circuit indicated that a veteran 
seeking disability benefits must establish the existence of a 
disability and a connection between the veteran's active 
service and the disability.  In the present case, the veteran 
has not submitted evidence of a connection between the his 
period of active service and the dermatitis.  As noted above, 
the medical evidence of record does not demonstrate a 
relationship between the dermatitis and active service.   
     
Therefore, for the reasons discussed above, the Board finds 
that service connection for dermatitis is not warranted, 
since there is no evidence of a relationship between the 
current dermatitis and active service.  The Board concludes 
that the preponderance of the evidence of record is against 
the veteran's claim for service connection for dermatitis.  
The claim is therefore denied.

3.  Entitlement to an increased evaluation for patellofemoral 
syndrome and patellar tendonitis of the right knee

Factual Background

The medical evidence of record shows that upon VA examination 
in July 1996, the veteran reported that he had pain in his 
right knee since service; he had chronic daily pain in the 
right knee associated with a moderate degree of swelling.  
There was no history of bucking.  He reported having frequent 
episodes of locking.  Examination of the right knee revealed 
flexion to 120 degrees and extension to zero degrees.  There 
was tenderness over the patella with a moderate degree of 
pain elicited with movement of the patella.  There was no 
evidence of swelling or joint effusion.  Stress testing 
revealed that the anterior cruciate ligament and medial 
collateral ligaments were intact.  The diagnosis was 
patellofemoral syndrome or chondromalacia of the right knee.  
X-ray examination of the right knee was normal.   

A June 1997 private medical record indicates that examination 
of the right knee revealed mild tenderness to palpation and 
pain with flexion past 95 degrees.  There was no laxity.  The 
assessment was right knee pain.  

An October 1997 evaluation report by a physical therapist 
indicates that the veteran had no significant gait deviation.  
He did not use assistive devices.  Examination did not detect 
any significant effusion.  The veteran had full active range 
of motion of the knees.  There was mild atrophy of the 
quadriceps muscle on the right.  During active flexion and 
extension, there was a mild increase of knee crepitus.  The 
physical therapist stated that the veteran had symptoms of 
patella femoral compression syndrome.  

A January 2002 VA examination report reveals that the veteran 
reported having increased knee pain over the right knee and 
under the bottom of the knee cap.  He reported having a 
popping sensation, stiffness in the morning, fatigability of 
the muscles, and lack of endurance.  He had a difficult time 
with prolonged standing, sitting and using the stairs.  He 
took Naprosyn twice a day.  Examination of the right knee 
revealed no effusion.  Calf circumferences were equal.  Range 
of motion of the right knee was zero to 140 degrees.  The 
veteran had a trace anterior drawer sign bilaterally, but it 
was symmetric.  McMurray's sign was negative.  The assessment 
was patellofemoral syndrome and patellar tendonitis of the 
right knee.  The examiner noted that the veteran had 
significant difficulties and he was unable to perform a 
single deep knee bend.  It was noted that the veteran 
ambulated with a reciprocal type gait and he was able to toe 
walk without difficulty and heel walk with mild difficulty.  

Discussion

Service connection for patellofemoral syndrome and patellar 
tendonitis of the right knee was granted in October 1993 and 
a zero percent evaluation was assigned from October 25, 1993.  
In a February 1998 rating decision, a 10 percent evaluation 
was assigned from April 16, 1996.   

The RO has rated the veteran's patellofemoral syndrome and 
patellar tendonitis of the right knee, by analogy, under 
38 C.F.R. § 4.71a, Diagnostic Code 5257, impairment of the 
knee.  See 38 C.F.R. § 4.20.  

In applying the law to the existing facts, the Board finds 
that the record does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of 10 
percent for the service-connected patellofemoral syndrome and 
patellar tendonitis of the right knee under the provisions of 
Diagnostic Code 5257.  

The medical evidence of record does not establish moderate to 
severe impairment of the right knee.  There are no objective 
findings of lateral instability or subluxation of the right 
knee.  The symptomatology of the right knee disability has 
been described by the medical examiners and treating 
physicians as mild.  For instance, the June 1997 private 
medical record indicates that the veteran had mild tenderness 
to palpation of the right knee.  The October 1997 physical 
therapist evaluation report reveals that the veteran had mild 
atrophy in the right quadriceps muscle and a mild increase in 
knee crepitus during flexion and extension.  The veteran had 
full extension of the right knee.  Flexion ranged from 120 to 
full flexion.   The medical evidence of record shows that 
since October 1997, the veteran has had full range of motion 
of his right knee.  The January 2002 VA examination report 
indicates that the veteran had full range of motion of the 
right knee.  X-ray examination of the right knee was normal.   

Thus, the Board finds that a disability evaluation in excess 
of 10 percent for patellofemoral syndrome and patellar 
tendonitis of the right knee is not warranted under 
Diagnostic Code 5257 since there is no evidence of moderate 
or severe impairment.     

As noted above, there are situations in which the application 
of 38 C.F.R. §§ 4.40 or 4.45 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints.  See DeLuca v. 
Brown; supra.

However, in this case, where the diagnostic code under which 
the instability is rated, 38 C.F.R. § 4.71, Diagnostic Code 
5257, is not predicated on loss of range of motion, §§ 4.40, 
4.45, and 4.59 with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board has explored the possibility of rating the 
veteran's patellofemoral syndrome and patellar tendonitis of 
the right knee under a different diagnostic code.  The Board 
finds that a disability evaluation in excess of 10 percent 
under Diagnostic Codes 5260 or 5261, pertaining to limitation 
of motion of the knee, is not warranted.  Flexion of the 
right knee ranged from 120 degrees to 140 degrees.  The 
medical evidence of record shows that since October 1997, the 
veteran has had full range of motion of the right knee.  
There is no evidence of flexion limited to 30 degrees or 
less.  Thus, a disability evaluation in excess of 10 percent 
under Diagnostic Code 5260 is not warranted.  The veteran has 
full extension of the right knee.  Thus, a disability 
evaluation in excess of 10 percent under Diagnostic Code 5261 
is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261 (2002).  

Diagnostic Code 5003, degenerative arthritis, is not for 
application since there are no X-ray findings of arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  
Furthermore, VAOPGCPREC 23-97 and VAOPGCPREC 9-98 are not for 
application since there are no findings of arthritis, 
limitation of motion, and instability.  

In summary, a disability evaluation in excess of 10 percent 
is not warranted for the service-connected patellofemoral 
syndrome and patellar tendonitis of the right knee, for the 
reasons and bases described above.  The preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation and the claim is denied.  

4.  Entitlement to an increased evaluation for hemorrhoids

Factual Background

The medical evidence of record shows that on July 1996, the 
veteran had complaints of hemorrhoids with associated 
bleeding with pain.  

Upon VA examination in May 1998, the veteran reported having 
pain and bleeding due to the hemorrhoids.  The veteran 
indicated that he had normal sphincter control and he never 
had an episode of incontinence.  Examination revealed no 
evidence of fecal leakage.  Examination of the rectum 
revealed a normal size rectum and anus.  There were no 
physical stigmata of anemia.  No fissures were noted.  The 
veteran had external hemorrhoids that could be seen on 
examination.  The veteran also had internal hemorrhoids that 
could be palpated which were 2 centimeters in size.  There 
was no evidence of thrombosed hemorrhoids.  There was bright 
red blood upon testing.  The complete red blood cell count 
was normal.  The diagnosis was hemorrhoids.     

A September 1998 colonoscopy revealed grade three hemorrhoids 
and multiple small cauliflower-like sessile/polypoid lesions.  

An October 18, 1998 operation report indicates that the 
preoperative diagnosis was anal pain and rule out 
hemorrhoids.  The post-operative diagnosis was posterior anal 
fissure.  Rectal examination revealed a large posterior 
midline fissure.  

A November 1998 VA treatment record indicates that the 
diagnosis was anal fissure and hemorrhoid.  

A January 1999 VA treatment record reveals that the veteran 
was being treated conservatively for an anal fissure.  
Examination revealed four external hemorrhoids.  The 
diagnosis was persistent anal fissure.  

A February 1999 VA treatment record indicates that the 
veteran was being followed for an anal fissure. 

A March 1999 VA treatment record reveals that the veteran 
continued to complain of pain and tenderness with bowel 
movements.  Examination revealed a tender posterior anal 
fissure.  The diagnosis was persistent anal fissure posterior 
for several months, failed conservative treatment.   

September 1999 hospital records show that the veteran 
underwent a hemorroidectomy, left lateral internal 
sphincterotomy, and flexible sigmoidoscopy.  The 
postoperative diagnosis was posterior midline fissure, 
internal hemorrhoids grade III on the left side and grade II 
on the right.     

A September 14, 1999 treatment record indicates that the 
veteran was seen for a follow-up visit status post the 
hemorroidectomy and sphincterotomy.  The veteran's physician 
indicated that the veteran should have four weeks off from 
work in order to recover. 

A January 2002 VA examination report reveals that the veteran 
reported that he had pain and bleeding per rectum.  The 
examination report notes that in September 1999, the veteran 
underwent a hemorroidectomy for grade three hemorrhoids with 
internal fissure.  A sphincterotomy was also performed.  In 
January 2002, the veteran underwent a colonoscopy and he had 
multiple polyps removed.  It was noted that since these 
procedures, the veteran's bleeding has stopped, but his 
symptoms of severe pain during defecation, soiling of the 
clothes, and severe itching have continued.  It was noted 
that the veteran had severe anal pain during bowel movements.  
Examination revealed that the anus was normal with one 
external hemorrhoid.  The veteran refused the rest of the 
rectal examination because of severe pain.  It was noted that 
a March 2001 complete red blood cell count and blood 
chemistries were normal.  The diagnosis was internal 
hemorrhoids and colonic polyps.    

Discussion

Service connection for hemorrhoids was granted in July 1998 
and a zero percent evaluation was assigned from October 8, 
1997 under Diagnostic Code 7336.  In a January 2000 rating 
decision, a 10 percent evaluation was assigned from November 
1, 1999.  A November 2001 rating decision assigned a 10 
percent evaluation from October 8, 1997, a 100 percent 
evaluation pursuant to 38 C.F.R. § 4.30 (2002) from October 
15, 1998, a 20 percent evaluation from December 1, 1998, a 
100 percent evaluation pursuant to 38 C.F.R. § 4.30 from 
September 7, 1999, and a 10 percent evaluation from November 
1, 1999.    

The Board will analyze entitlement to a disability evaluation 
in excess of 10 percent for the service-connected hemorrhoids 
from October 8, 1997, entitlement to a disability evaluation 
in excess of 20 percent from December 1, 1998, and 
entitlement to a disability evaluation in excess of 10 
percent from November 1, 1999.   The Board will also consider 
whether an extraschedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b) is warranted.  

Entitlement to a disability evaluation in excess of 10 
percent for the service-connected hemorrhoids from October 8, 
1997 to October 14, 1998

After a careful review of the evidence of record, and for the 
reasons expressed below, the Board finds that the evidence of 
record does not demonstrate, or more nearly approximate, the 
requisite objective manifestations for the assignment of a 
disability evaluation in excess of 10 percent for the 
service-connected hemorrhoids under Diagnostic Code 7336 from 
October 8, 1997 to October 14, 1998.  

The medical evidence of record for this time period shows 
that the veteran had hemorrhoids with frequent recurrences.  
The medical evidence shows that hemorrhoids were detected 
upon VA examination in May 1998.  External hemorrhoids were 
detected.  Internal hemorrhoids could be palpated and were 
two centimeters in size.  A September 1998 colonoscopy 
detected grade three hemorrhoids.  There were findings of 
bright red blood upon testing in May 1998.   

The medical evidence dated from October 8, 1997 to October 
14, 1998 does not demonstrate findings of secondary anemia or 
fissures.  The May 1998 VA examination report specifically 
states that there were no signs of anemia and the complete 
red blood cell count was normal.  The examiner also indicated 
that no fissures were noted.  Thus, a disability evaluation 
in excess of 10 percent is not warranted under Diagnostic 
Code 7336 from October 8, 1997 to October 14, 1998 since 
there are no findings of fissures or findings of persistent 
bleeding and secondary anemia.  

In summary, for the reasons and bases expressed above the 
Board concludes that a disability evaluation in excess of 10 
percent is not warranted for the service connected 
hemorrhoids under the provisions of Diagnostic Code 7336 from 
October 8, 1997 to October 14, 1998.  The preponderance of 
the evidence is against the veteran's claim and the claim is 
denied.


Entitlement to disability evaluation in excess of 20 percent 
for the service-connected hemorrhoids from December 1, 1998 
to September 6, 1999

The medical evidence of record shows that for this time 
period, from December 1, 1998 to September 6, 1999, the 
service-connected hemorrhoids were manifested by persistent 
bleeding and anal fissures.  Thus, a 20 percent evaluation is 
warranted or this time period.  A 20 percent evaluation is 
the highest schedular rating under Diagnostic Code 7336 and a 
higher rating is not possible.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7336.  

In summary, for the reasons and bases expressed above the 
Board concludes that a disability evaluation in excess of 20 
percent is not warranted for the service connected 
hemorrhoids under the provisions of Diagnostic Code 7336 from 
December 1, 1998 to September 6, 1999.  The preponderance of 
the evidence is against the veteran's claim and the claim is 
denied

Entitlement to a disability evaluation in excess of 10 
percent for the service-connected hemorrhoids from November 
1, 1999

After a careful review of the evidence of record, and for the 
reasons expressed below, the Board finds that the evidence of 
record does not demonstrate, or more nearly approximate, the 
requisite objective manifestations for the assignment of a 
disability evaluation in excess of 10 percent for the 
service-connected hemorrhoids under Diagnostic Code 7336 from 
November 1, 1999. 

The medical evidence of record shows that from November 1, 
1999, the veteran's service-connected hemorrhoids are 
manifested by large hemorrhoids with frequent recurrences.  
The veteran has complaints of pain, bleeding, and itching.  
There is no medical evidence of fissures.  The January 2002 
VA examination report notes that the veteran had a 
colonoscopy in January 2002 and fissures were not detected.  
The examiner noted that after the September 1999 
hemorroidectomy and sphincterotomy and the January 2002 
colonoscopy, the veteran's bleeding had stopped.  There is no 
medical evidence of secondary anemia.  The January 2002 VA 
examination report indicates that the veteran's complete red 
blood cell count was normal.  Thus, a disability evaluation 
in excess of 10 percent is not warranted under Diagnostic 
Code 7336 from November 1, 1999 since there are no findings 
of fissures or findings of persistent bleeding and secondary 
anemia.  

In summary, for the reasons and bases expressed above the 
Board concludes that a disability evaluation in excess of 10 
percent is not warranted for the service connected 
hemorrhoids under the provisions of Diagnostic Code 7336 from 
November 1, 1999.  The preponderance of the evidence is 
against the veteran's claim and the claim is denied

Consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)

The Court of Appeals for Veterans Claims (Court) has held 
that the question of an extraschedular rating is a component 
of a veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 157 (1996).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2002).

"An exceptional case includes such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards."  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96 
(finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure).  In the May 2001 
determination, the RO specifically considered whether an 
extraschedular rating under 38 C.F.R. § 3.321(b) should be 
assigned as to the service-connected hemorrhoids.  The RO 
concluded that this case did not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating standards.  

In applying the law to the existing facts, for the reasons 
expressed below, the record does not demonstrate the 
requisite objective manifestations for an extraschedular 
rating for the service-connected hemorrhoids under 38 C.F.R. 
§ 3.321(b).    

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  The service-connected 
hemorrhoids are rated under 38 C.F.R. § 4.114, Diagnostic 
Code 7336 and a 10 percent evaluation is currently assigned.  
Pursuant to Diagnostic Code 7336, hemorrhoids are rated on 
the basis of the size of the hemorrhoids, frequency of 
recurrences, and symptoms such as bleeding, secondary anemia 
and fissures.  The evidence shows that the service-connected 
hemorrhoids does not present an unusual or exceptional 
disability picture.  The Board finds that the veteran's 
symptoms of bleeding and frequent recurrences are consistent 
with the criteria in the Rating Schedule.  The veteran's 
symptoms are normal manifestations of hemorrhoids and such 
symptoms are contemplated under Diagnostic Code 7336.  The 
Board finds that the disability picture is not unusual or 
exceptional and does not render impractical the application 
of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).    

There is no indication that the veteran has been hospitalized 
frequently for the hemorrhoids.  The evidence shows that the 
veteran underwent surgical procedures in October 1998 and 
September 1999 for the hemorrhoids.  The veteran was only 
hospitalized one or two days for the procedures.  The medical 
evidence of record shows that since September 1999, the 
veteran has not been hospitalized for the hemorrhoids.  The 
Board finds that hospitalization for one or two days once a 
year is not considered to be frequent.       

The Board further finds that the evidence of record does not 
establish that the veteran's service-connected hemorrhoids 
causes marked interference with employment.  The Board 
stresses that 38 C.F.R. § 3.321(b)(1) requires marked 
interference with employment, not simply interference.  The 
Board points out that the currently assigned 10 percent 
disability evaluation for the service-connected hemorrhoids 
is an acknowledgment on the part of VA that interference with 
employment exists.  See 38 C.F.R. §§ 3.321(a), 4.1; see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  

The Board has no reason to doubt that the veteran's 
disability causes him discomfort and may limit his efficiency 
in certain tasks.  This alone, however, does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor which takes the veteran outside of 
the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  See 
also 38 C.F.R. §§ 3.321(a), 4.1 (2002).  

Accordingly, the Board determines that the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for the service-connected hemorrhoids.      

5.  Entitlement to an increased evaluation for 
costochondritis

Factual Background

Service medical records indicate that in January 1989, the 
veteran complained of chest pain but physical examination was 
normal.  The diagnosis was muscle strain.  In October 1989, 
the veteran was seen for complaint of left anterior chest 
pain for the past four or five months.  The pain was 
intermittent and non-radiating.  There was point tenderness 
at the costochondral junction of the third, fourth and fifth 
ribs on the left side.  There was no reference to trauma.  
The diagnosis was costochondritis.  The veteran was advised 
to change his sleeping position.  An October 1990 chest X-ray 
examination was normal.  

A July 1996 VA examination report indicates that the veteran 
reported that the chest pain was constant and it became worse 
when he moved his neck or right shoulder.  He took Motrin for 
the chest pain.  Examination revealed subjective point 
tenderness about the right superior aspect of the sternum.  
The examiner noted that this was purely subjective.  The 
diagnosis was costochondritis of the right parasternal area.  
X-ray examination of the right rib cage was normal.  

An April 1998 evaluation report by a chiropractor reveals 
that the veteran reported having central rib pain with the 
radiation of the pain to the right shoulder and right arm.  
Examination revealed tenderness to palpation of the anterior 
chest.  

A June 1998 VA physical therapy treatment record indicates 
that examination revealed that palpation revealed some 
tenderness to the right sternoclavicular joint area as well 
as to the right middle and lower lateral rib cage and some 
tenderness to the right middle and lower lateral rib cage.  

A January 2001 VA treatment record indicates that the veteran 
had pain in the lower rib cage. Examination revealed 
tenderness on the costochondritis area at 3 and 4.  The 
impression was multiple somatic complaints with minimal 
objective findings.  

A July 2001 VA treatment record indicates that the veteran 
had chronic pain in the right sided chest and lower rib cage 
and mild costochondritis.  Examination revealed tenderness to 
the right lower rib cage area.  The assessment was mild 
costochondritis.  

A January 2002 VA examination report indicates that the 
veteran reported having a prolonged history of 
costochondritis with pain over the right ribs.  Examination 
revealed significant tenderness over the right inferior ribs.  
The assessment was costochondritis on the right.  

VA treatment records dated from April 2002 to August 2002 
indicate that the veteran had complaints of right sided chest 
pain.  Examination revealed tenderness of the right lower 
ribs.  An April 2002 VA treatment record indicates that the 
veteran had discomfort in the right rib region from 8 to 12 
region.  There were no sensory deficits.  The assessment was 
residual right rib musculoskeletal dysfunction.  

A VA treatment record dated in October 2002 reveals that the 
veteran complained of right-sided anterior thoracic chest 
pain for a couple of days, although he indicated that it had 
been a chronic condition.  Examination revealed no 
significant chest wall tenderness over the area that he 
claims is painful.  The examiner believed that the pain was 
musculoskeletal in origin.  The veteran was advised to take 
Motrin.   

Discussion

Service connection was granted for costochondritis in July 
1994.  A zero percent evaluation was assigned from October 
25, 1993 under Diagnostic Code 5297.  

The evidence of record reveals that the veteran's service-
connected costochondritis is principally manifested by 
complaints of pain and findings of tenderness over the right 
rib cage.  The medical evidence shows that the veteran's ribs 
have not been removed or resected.  The October 1990 chest X-
ray examination, which was performed in service, was normal.  
A more recent X-ray examination of the chest was normal as 
well.  

As noted above, the veteran's costochondritis is evaluated by 
analogy pursuant to the criteria found at 38 C.F.R. § 4.71a, 
Diagnostic Code 5297.  Under this Code removal of one rib or 
resection of two or more ribs without regeneration warrants a 
10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5297.  A compensable rating is not warranted for the 
service-connected costochondritis because there is no medical 
evidence of record demonstrating that the veteran's ribs were 
removed or resected.  Thus, the criteria for a compensable 
rating under Diagnostic Code 5297 have not been met.  

The Board also finds that a compensable disability evaluation 
is not warranted if this disorder is rated, by analogy, to 
muscle injury.  In the veteran's case, the muscles affected 
are the muscle of the sternum or ribcage, which is muscle 
group XXI, muscle of the thoracic group.  Under Diagnostic 
Code 5321, muscle group XXI, the thoracic muscle group, 
performs the function of respiration.  Slight disability 
warrants a noncompensable rating, moderate disability a 10 
percent rating, and severe or moderately severe disability a 
20 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5321 
(2002).  

In the present case, the medical evidence of record shows 
that the veteran's costochondritis is productive of slight 
disability.  The medical evidence shows that the service-
connected costochondritis is manifested by complaints of pain 
and findings of tenderness of the right ribcage to palpation.  
Furthermore, the medical evidence shows that the treating 
physicians and examiners characterized the costochondritis as 
mild and have indicated that there were only minimal 
objective findings of tenderness.  Thus, the Board finds that 
a compensable evaluation is not warranted for the 
costochondritis under Diagnostic Code 5321.  

In summary, for the reasons and bases expressed above the 
Board concludes that a disability evaluation in excess of 
zero percent is not warranted for the service-connected 
costochondritis.  The preponderance of the evidence is 
against the veteran's claim and the claim is denied.


(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a right shoulder 
disability is denied.

Entitlement to service connection for dermatitis is denied.

Entitlement to an increased evaluation for patellofemoral 
syndrome and patellar tendonitis of the right knee is denied.

Entitlement to an increased evaluation for hemorrhoids is 
denied. 

Entitlement to an increased evaluation for costochondritis is 
denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

